   Case 18-19396      Doc 55     Filed 03/22/19 Entered 03/22/19 09:15:56        Desc Main
                                   Document     Page 1 of 7



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


IN RE:                                         Case # 18-19396

Allen Jackson                                  Chapter 7

                    Debtor(s).                 Honorable Pamela S. Hollis

                                               Set for April 12, 2019 at 10:00 a.m.



                                  NOTICE OF MOTION

 TO: SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on April 12, 2019, at 10:00 a.m., I shall appear
 before the Honorable Pamela S. Hollis at Joliet City Hall, 150 West Jefferson Street,
 2nd Floor, Joliet, Illinois, or, in her absence, before any other Judge who may be sitting
 in her stead, and shall then and there present TRUSTEE’S MOTION TO SELL 3513
 DALE DR, CRETE, IL 60417 FREE AND CLEAR OF LIENS AND
 ENCUMBRANCES, TO LIMIT NOTICE AND TO DEFER FILING FEE, a copy of
 which is attached hereto and hereby served upon you.
                                               ____/s/ Cindy M. Johnson_________________
 Cindy M. Johnson
 Johnson Legal Group, LLC
 140 S. Dearborn Street,
 Suite 1510
 Chicago, IL 60603
 (312) 345-1306
                                 CERTIFICATE OF SERVICE
            I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
 of the foregoing notice and document to which it refers to the persons listed on the
 attached service list via electronic service on those registered in the CM/ECF system
 and, for those not listed in the CM/ECF system, at the addresses listed, by placing them
 in envelopes, properly addressed, with proper postage prepaid, and depositing them in
 the United States Mail Chute at 140 S. Dearborn Street, Chicago, Illinois at or before
 5:00 p.m. on March 22, 2019.
                                                       ___/s/ Cindy M. Johnson_____________
 Case 18-19396      Doc 55     Filed 03/22/19 Entered 03/22/19 09:15:56   Desc Main
                                 Document     Page 2 of 7


                                   SERVICE LIST

Electronic Mail Notice List

   •   Carleen L Cignetto cignettolaw@gmail.com, lcr67785@notify.bestcase.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov

Manual Notice List

EMAIL
Kim Wirtz Kim@kimwirtz.com

US Mail
Allen Jackson                                        Captial One, N.A.
3513 Dale Drive                                      c/o Becket and Lee LP
Crete, Il 60417                                      PO Box 3001
                                                     Malvern, PA 19355-0701
Dell Financial Services, LLC
Resurgent Capital Services                           Ingalls Hospital
PO Box 10390                                         One Ingalls Dr
Greenville, SC 29603-0390                            Harvey, IL 60426

PYOD, LLC its successors and assigns as assignee     Bank of America, NA
of Citibank, N.A.                                    PO Box 982284
Resurgent Capital Services                           El Paso, TX 7998-2238
PO Box 19008
Greenville, SC 29602                                 QC Holdings financial Serv
                                                     1451 Sibley Blvd
Quantum3 Group LLC as agent for                      Calumet City, IL 60409
Comenity Bank/JH Portfolio Debt Equities
PO Box 788                                           Chase BankUSA NA
Kirkland, WA 98083-0788                              c/o Robertson, Anschutz
                                                     6409 Congress Ave, Suite 100
Cavalry SPV I, LLC                                   Boca Rton, FL 33487
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595                                   Portfolio Recovery Assoc, LLC
                                                     c/o Sams Club
CAPITAL ONE BANK (USA), N.A.                         PO Box 41067
CABELA'S CLUB VISA by Inforsource as age             Norfolk, VA 23541
4515 N Santa Fe Ave
Oklahoma City, OK 73118


PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
  Case 18-19396        Doc 55      Filed 03/22/19 Entered 03/22/19 09:15:56        Desc Main
                                     Document     Page 3 of 7


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE:                                          Case # 18-19396

Allen Jackson                                   Chapter 7

                      Debtor(s).                Honorable Pamela S. Hollis

                                                Set for April 12, 2019 at 10:00 a.m.



              TRUSTEE’S MOTION TO SELL 3513 DALE DR., CRETE, IL

              60417 FREE AND CLEAR OF LIENS AND ENCUMBRANCES,

                   TO LIMIT NOTICE AND TO DEFER FILING FEE

         NOW COMES Cindy M. Johnson, not individually but as the chapter 7

 trustee (the “Trustee”) of the bankruptcy estate of Allen Jackson (the “Debtor”), and

 respectfully requests the entry of an order, pursuant to 11 U.S.C. § 363(f), authorizing

 the Trustee to sell 3513 Dale Dr., Crete, IL 60417 (the “Property”), free and clear of

 liens and encumbrances, with liens to attach to the proceeds of the sale, and for other

 relief. In support of this motion, Trustee states as follows:

                                      JURISDICTION

         1.    The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§157

 and 1334.

         2.     Venue of the above captioned case (the “Case”) and of this motion is

 proper pursuant to 28 U.S.C. §§1408 and 1409. Consideration of the motion is a

 core proceeding pursuant to 28 U.S.C. §157(b)(2)(N).

         3.    The statutory basis for the relief sought in this motion are 11 U.S.C. §§

 363(f) and Rules 6004 and 2002 of the Federal Rules of Bankruptcy Procedure.
 Case 18-19396      Doc 55     Filed 03/22/19 Entered 03/22/19 09:15:56           Desc Main
                                 Document     Page 4 of 7


                                  BACKGROUND

     4.     On July 11, 2018, (the “Petition Date”) the Debtor filed a voluntary

petition for relief under chapter 7 of title 11, of the United States Code (the

“Bankruptcy Code”), thereby initiating the Case.

     5.     Subsequent to the Petition Date, the Trustee was appointed as the

interim case trustee. Trustee now serves as permanent trustee and has the

authority to seek the relief requested herein.

     6.     The Property is an asset of the bankruptcy estate in this Case (“the

Estate”).

     7.     Trustee received an offer to purchase the Property.

     8.     Pursuant to Sections 363(f) and 704 of the Bankruptcy Code, the Trustee is

authorized to sell, transfer and/or assign the Property to any buyer on behalf of the

creditors of the Estate.

     9.     Trustee obtained an opinion of Kim Wirtz, Century 21 Affiliated who is

experienced in the sale of the same type of assets as the Property, that the Property

could be expected to sell for approximately $169,900.00.

     10.    This Court authorized employment of Kim Wirtz Century 21 Affiliated on

September 21, 2018 (Docket No. 33)

     11.    Thereafter the Property was duly listed for sale.

                             SALE OF THE PROPERTY

     12.    On or about March 12, 2019, Trustee received an offer to purchase the

Property for $168,000 (the “Purchase Price”) from April Gluszek Wiemer (the

“Buyer”) which Trustee accepted subject to this Courts approval on March 21, 2019.

A copy of the Real Estate Contract is attached hereto as Exhibit A.
 Case 18-19396       Doc 55    Filed 03/22/19 Entered 03/22/19 09:15:56           Desc Main
                                 Document     Page 5 of 7


      13.   Once approved, Trustee can efficiently liquidate the Estate, and

provide a relatively quick distribution to the estate’s creditors.

                               RELIEF REQUESTED

      14.   Pursuant to 11 U.S.C. §§ 363(f), Trustee respectfully requests the entry of

an order authorizing Trustee to sell the Property to Buyer in accordance with Exhibit

A, free and clear of any encumbrances, liens or interests with liens to attach to

proceeds.

      15.   Trustee respectfully requests authorization to pay from the closing of the

Property, all costs of sale including but not limited to mortgage payoff to Nationstar

Mortgage or its successor, real estate brokers commission $8,400.00, title charges, tax

prorations, unpaid real estate taxes and Debtor’s homestead exemption.

      16.   Trustee does not have funds in the estate at this time to pay the required

filing fee and seeks to defer payment until funds from the sale are received.

      17.   Trustee further requests authority to execute any and all documents

necessary to complete the sale of the Property, including the authority to execute

Deeds, execute bills of sale and execute and all other documents necessary to sell,

assign and transfer the Estate’s Interest in the Property.

                          BASIS FOR THE RELIEF SOUGHT

      18.   In determining whether to approve a sale outside the ordinary course of

business, various standards have been used, including a business judgment test, a

good faith test determining whether the sale is fair and equitable, and a test to

assess whether the transaction is in the best interest of the estate. See, e.g., In re

Olde Prairie Block Owner, LLC, 2011 WL 1692145, *7 (Bankr. N.D. Ill. May 3,

2011); In re Zeigler, 320 B.R. 362, 381 (Bankr. N.D. Ill. 2005).
  Case 18-19396      Doc 55     Filed 03/22/19 Entered 03/22/19 09:15:56          Desc Main
                                  Document     Page 6 of 7


      19.   The Seventh Circuit has held that such a sale may be approved where the

 trustee has an “articulated business justification.” In re Schipper, 933 F.2d 513, 515

 (7th Cir. 1991); see also, In re Telesphere Communications, Inc., 179 B.R. 544, 552

 (Bankr. N.D. Ill. 1999).

      20.   Moreover, a trustee’s business judgment is entitled to substantial

 deference with respect to the procedures to be used in selling an estate’s assets. Id.,

 In re Integrated Resources, Inc., 147 B.R. 650, 656-57 (S.D.N.Y. 1992). The paramount

 goal in any proposed sale of property of the estate is to maximize the estate. See, e.g.,

 Corp. Assets, Inc. v. Paloian, 368 F.3d 761, 765 (7th Cir. 2004) (in a bankruptcy sale,

 the “governing principle… is to secure the highest price for the benefit of the estate

 and creditors).

      21.   Trustee respectfully submits that, in the exercise of her business

 judgment, the sale of the Property under the offer received from Buyer is fair and

 equitable and in the best interests of the Estate.

                                         NOTICE

       22. Trustee has sent twenty-one (21) days’ notice of this motion to Debtor,

Debtor’s Counsel, the U.S. Trustee, all parties requesting notice and to all creditors

who filed claims in this case. Pursuant to Fed.R.Bankr.P. 2002, the Trustee submits

that the parties served constituted all the parties in interest in the Case.

       23. Since in this Chapter 7 case, more than 90 days has passed since

the first date set for the meeting of creditors, this Court has authority to allow

notice of this motion to be sent only to the debtor, the United States Trustee, to

other parties in interest, and to only creditors who have filed claims in this

case (there being no creditors who have the right to an extension to file claims).
 Case 18-19396       Doc 55    Filed 03/22/19 Entered 03/22/19 09:15:56          Desc Main
                                 Document     Page 7 of 7


See, Rule 2002(h) of the Federal Rules of Bankruptcy Procedure.



         WHEREFORE, Trustee, Cindy M. Johnson, prays this Court to enter an

order:

           a. Authorizing Trustee to sell the Property for $168,000.00 to Buyer;
           b. Authorizing the Trustee to execute all documents in conjunction with
              the sale of the Property Buyer;
           c. Limiting the required 21 days’ notice given of this motion to Debtor,
               Debtor’s counsel, the U.S. Trustee, all parties requesting notice and to
               all creditors who filed claims in this case, and deem said notice
               adequate,
           d. Deferring the required filing fee until funds from the sale are received,
              and
           e. granting such other and further relief as this Court deems just and
              equitable.

                                           Respectfully submitted,

                                           CINDY M. JOHNSON,
                                           Chapter 7 Trustee


                                           By:__/s/ Cindy M. Johnson_____________

Cindy M. Johnson
Johnson Legal Group, LLC
140 S. Dearborn Street, Suite 1510
Chicago, IL 60603
(312) 345-1306
